ACCEPTED
                                                                                                             12-15-00236-CV
                                                                                               Filed 9/16/2015  12:08:07 PM
                                                                                             TWELFTH COURT      OFCammack
                                                                                                           Loretta  APPEALS
                                                                                                              TYLER,
                                                                                                                District TEXAS
                                                                                                                         Clerk
                                                                                                        9/29/2015County,
                                                                                                   Nacogdoches     4:07:49TXPM
                                                                                                                    Pam Estes
                                                                                                                        CLERK
                                                                                                       JESSICA HILL
                                       Cause No. C1228865

 DOWTECH SPECIALTY                                  §          IN THE DISTRICT COURT
                                                                              FILED IN
 CONTRACTORS, INC.,                                 §                  12th COURT OF APPEALS
          Plaintiff                                 §                       TYLER, TEXAS
                                                    §                  9/29/2015 4:07:49 PM
 v.                                                 §        OF NACOGDOCHESPAM COUNTY
                                                                                   ESTES
                                                    §                TEXAS      Clerk
                                                    §
 CITY OF NACOGDOCHES, TEXAS                         §
 AND AEROMIX SYSTEMS, INC.,                         §
            Defendants                              §          145TH JUDICIAL DISTRICT

                 _____________________________________________

                              NOTICE OF APPEAL
                 _____________________________________________

        Notice is hereby given that Plaintiff, Dowtech Specialty Contractors, Inc., appeals from the

following orders and all adverse interlocutory rulings that merged into the judgment:

        1.   Order Granting Defendant’s Motion for Partial Summary Judgment, dated August 28,

             2015

        2. Order on Defendant’s Motion for Separate Trial, dated August 28, 2015

        3. Order Denying Plaintiff’s Motion for Partial Summary Judgment, dated August 28,

             2015

        4. Order on Defendant’s Motion to Strike Second Affidavit of Bob Click, dated August,

             25, 2015

        5. Order Ruling on the Defendant’s Objections to the Plaintiff’s Summary Judgment

             Evidence (Plaintiff’s Motion), dated August 25, 2015

        6. Order Sustaining Defendant’s First Amended Plea to Jurisdiction, dated July 2, 2015.

These orders constitute a final judgment on Part One of the trial, as set forth in the first cited order

above, and dispose of all matters relating thereto in Cause No. C1228865; in the 145th Judicial


                                                                                                        1
District Court of Nacogdoches County, Texas. The Court of Appeals will be the Twelfth Court of

Appeals. The trial court, cause number, and style of this case are shown in the caption above.

Plaintiff desires to appeal all portions of the judgment.

                                               Respectfully submitted,

                                               LAW OFFICE OF BLAKE C. NORVELL
                                               37 Cypress Point St.
                                               Abilene, Texas 79606
                                               325-695-1708 tel
                                               325-695-1708 fax


                                                      /s/ Blake Norvell
                                               By:
                                                      Blake C. Norvell
                                                      State Bar No. 24065828

                                               ATTORNEY FOR PLAINTIFF




                                                                                            2
                                   CERTIFICATE OF SERVICE

       I certify that on this 16th day of September, 2015, a true copy of Plaintiff’s Notice of

Appeal was forwarded to counsel of record via electronic transmission:


       THOMAS L. BELANGER
       P.O. Box 631248
       Nacogdoches, Texas 75963
       tom@abal-law.com

                                                   /s/ Blake Norvell
                                                   ___________________
                                                   BLAKE NORVELL




                                                                                             3